             Case 3:20-cv-05337-RJB-TLF Document 18 Filed 07/13/20 Page 1 of 5



1

2

3

4

5

6
                                   UNITED STATES DISTRICT COURT
7                            FOR THE WESTERN DISTRICT OF WASHINGTON,
                                            AT TACOMA
8
     COUNTRY MUTUAL INSURANCE
9    COMPANY, an Illinois corporation                     Cause No. 3:20-cv-05337 RJB-TLF
     individually and as successor in interest to
10   HOLYOKE MUTUAL INSURANCE                             PLAINTIFF 'S ANSWER AND
     COMPANY IN SALEM,                                    AFFIRMATIVE DEFENSES TO
11                                                        EVERGREEN LANDING, LLC'S
                                    Plaintiff,            COUNTERCLAIMS
12
             vs.
13
     EVERGREEN LANDING, LLC
14
                                    Defendant.
15

16
             Plaintiff Country Mutual Insurance Company, individually and as successor in interest
17
     to Holyoke Mutual Insurance Company in Salem (“Country Mutual”) submits the following
18
     Answer and Affirmative Defenses to Defendant Evergreen Landing, LLC’s (“Evergreen
19
     Landing”) Counterclaims.
20
                   IV.       COUNTERCLAIM FOR DECLARATORY JUDGMENT
21
             4.1     Country Mutual incorporates by reference and realleges all responses and
22
     allegations set forth in its Complaint for Declaratory Relief (ECF 1), as if fully set forth herein.
23

     PLAINTIFF 'S ANSWER AND AFFIRMATIVE DEFENSES TO                               SOHA & L ANG, P.S.
                                                                                      ATTORNEYS AT LAW
     EVERGREEN LANDING, LLC'S COUNTERCLAIMS – 1                                1325 FOURTH AVENUE, STE 2000
     USDC WD WA/TACOMA CAUSE NO. 3:20-cv-05337 RJB-TLF                          SEATTLE, WASHINGTON 98101
                                                                             (206) 624-1800/FAX (206) 624-3585
     1218.00009 mg0640080c
             Case 3:20-cv-05337-RJB-TLF Document 18 Filed 07/13/20 Page 2 of 5



1            4.2     Country Mutual admits that it agreed to defend Evergreen Landing against the

2    claims in the Liability Action pursuant to a full reservation of rights under the Policy, including

3    but not limited to, the right to file this declaratory judgment action on the coverage issues.

4    Country Mutual denies any remaining factual allegations in this paragraph. The remaining

5    allegations contained in this paragraph are conclusions of law to which no responsive pleading

6    is required.

7            4.3     Country Mutual is without knowledge or information sufficient to form a belief

8    regarding the truth of the factual allegations contained in this paragraph and, therefore, denies

9    same. The remaining allegations contained in this paragraph are conclusions of law to which no

10   responsive pleading is required. To the extent further response to any allegations contained in

11   this paragraph is required, Country Mutual denies the same.

12           4.4     Country Mutual admits that it is entitled to reimbursement of the defense costs

13   that it expended on Evergreen Landing’s behalf in accordance with the terms of the Policy.

14   Country Mutual denies any remaining factual assertions in this paragraph. The remaining

15   allegations contained in this paragraph are conclusions of law to which no responsive pleading

16   is required.

17           4.4 [sic]       Country Mutual is without knowledge or information sufficient to form a

18   belief regarding the truth of the factual allegations contained in this paragraph and, therefore,

19   denies the same. The remaining allegations contained in this paragraph are conclusions of law

20   to which no responsive pleading is required. To the extent further response to any allegations

21   contained in this paragraph is required, Country Mutual denies the same.

22           4.5     (a) – (e), inclusive. Country Mutual is without knowledge or information

23   sufficient to form a belief regarding the truth of the factual allegations contained in this

     PLAINTIFF 'S ANSWER AND AFFIRMATIVE DEFENSES TO                              SOHA & L ANG, P.S.
                                                                                     ATTORNEYS AT LAW
     EVERGREEN LANDING, LLC'S COUNTERCLAIMS – 2                               1325 FOURTH AVENUE, STE 2000
     USDC WD WA/TACOMA CAUSE NO. 3:20-cv-05337 RJB-TLF                         SEATTLE, WASHINGTON 98101
                                                                            (206) 624-1800/FAX (206) 624-3585
     1218.00009 mg0640080c
             Case 3:20-cv-05337-RJB-TLF Document 18 Filed 07/13/20 Page 3 of 5



1    paragraph and, therefore, denies the same. Country Mutual denies that Evergreen Landing is

2    entitled to any of the relief sought. The remaining allegations contained in this paragraph are

3    conclusions of law to which no responsive pleading is required. To the extent further response

4    to any allegations contained in this paragraph is required, Country Mutual denies the same.

5                     V.     COUNTERCLAIM FOR BREACH OF CONTRACT

6            5.1     Country Mutual incorporates by reference and realleges all responses and

7    allegations set forth in its Complaint for Declaratory Relief (ECF 1), as if fully set forth herein

8    as well as its responses to paragraphs 4.1 through 4.5 above.

9            5.2     The allegations contained in this paragraph are conclusions of law to which no

10   responsive pleading is required. To the extent further response to any allegations contained in

11   this paragraph is required, Country Mutual denies the same.

12           5.3     Country Mutual is without knowledge or information sufficient to form a belief

13   regarding the truth of any factual allegations contained in this paragraph and, therefore, denies

14   the same. The remaining allegations contained in this paragraph are conclusions of law to

15   which no responsive pleading is required. To the extent further response to any allegations

16   contained in this paragraph is required, Country Mutual denies the same.

17                                      PRAYER FOR RELIEF

18           Country Mutual denies all allegations contained in Evergreen Landing’s Prayer for

19   Relief and specifically denies that Evergreen Landing is entitled to any of the relief requested.

20        COUNTRY MUTUAL’S AFFIRMATIVE DEFENSES TO COUNTERCLAIMS

21           Country Mutual asserts the following affirmative defenses by way of further answer to

22   the Counterclaims. To the extent any matter set forth below as an affirmative defense should be

23   treated as a counterclaim, Country Mutual respectfully requests the Court to exercise its

     PLAINTIFF 'S ANSWER AND AFFIRMATIVE DEFENSES TO                              SOHA & L ANG, P.S.
                                                                                     ATTORNEYS AT LAW
     EVERGREEN LANDING, LLC'S COUNTERCLAIMS – 3                               1325 FOURTH AVENUE, STE 2000
     USDC WD WA/TACOMA CAUSE NO. 3:20-cv-05337 RJB-TLF                         SEATTLE, WASHINGTON 98101
                                                                            (206) 624-1800/FAX (206) 624-3585
     1218.00009 mg0640080c
               Case 3:20-cv-05337-RJB-TLF Document 18 Filed 07/13/20 Page 4 of 5



1    authority to treat the pleading as if a proper designation had been made. By including certain

2    defenses herein, Country Mutual does not concede that it has assumed any applicable burden of

3    proof.

4              1.    The Counterclaims may fail to state a claim upon which relief can be granted.

5              2.    The Counterclaims may be barred by the doctrines of waiver, estoppel, laches

6    and/or unclean hands.

7              3.    The breach of contract claim is not ripe.

8              4.    There is no justiciable controversy with regard to the breach of contract claim.

9              5.    The Counterclaims fail to the extent that Country Mutual has not denied a

10   defense and/or indemnity.

11             6.    Country Mutual has no obligation to indemnify or pay to the extent that the

12   claims in the underlying lawsuit fall outside of the Policy’s coverage and/or are barred by an

13   exclusion, condition or limitation found in the Policy.

14             7.    Country Mutual’s obligations, if any, are subject to the limits, terms, conditions,

15   provisions, and exclusions set forth in the Policy. Country Mutual incorporates the allegations

16   and positions set forth in its Declaratory Judgment Complaint (ECF 1), as if fully set forth

17   herein.

18             8.    Country Mutual reserves the right to rely upon the law of any state, or various

19   states within the United States, that properly applies to any issue arising in the course of this

20   action.

21             9.    Country Mutual does not waive, and specifically reserves, any and all claims

22   and counterclaims it may have against any party or person.

23

     PLAINTIFF 'S ANSWER AND AFFIRMATIVE DEFENSES TO                              SOHA & L ANG, P.S.
                                                                                     ATTORNEYS AT LAW
     EVERGREEN LANDING, LLC'S COUNTERCLAIMS – 4                               1325 FOURTH AVENUE, STE 2000
     USDC WD WA/TACOMA CAUSE NO. 3:20-cv-05337 RJB-TLF                         SEATTLE, WASHINGTON 98101
                                                                            (206) 624-1800/FAX (206) 624-3585
     1218.00009 mg0640080c
               Case 3:20-cv-05337-RJB-TLF Document 18 Filed 07/13/20 Page 5 of 5



1                                     RESERVATION OF RIGHTS

2              Country Mutual reserves the right to amend its Answer to the Counterclaims to assert

3    additional allegations, claims, and affirmative defenses, as additional facts are obtained through

4    discovery and investigation.

5                                        PRAYER FOR RELIEF

6              Having fully responded to Evergreen Landing’s counterclaims, Country Mutual prays

7    for the following relief:

8              1.     Dismissal of Evergreen Landing’s counterclaims against Country Mutual with

9    prejudice;

10             2.     That Evergreen Landing be awarded no attorney fees or other relief in this

11   matter;

12             3.     That Country Mutual be awarded its attorneys’ fees and costs in this action by

13   way of contract, statute and/or equity; and

14             4.     For such other and further relief as this Court deems just and equitable.

15             DATED this 13th day of July, 2020.

16                                                  SOHA & LANG, P.S.

17
                                                    By:    /s/Misty Edmundson
18
                                                      Misty Edmundson, WSBA # 29606
                                                      Email address edmundson@sohalang.com
19
                                                      Cristin A. Cavanaugh, WSBA # 53251
                                                      Email address cavanaugh@sohalang.com
20
                                                      Soha & Lang, P.S.
                                                      1325 Fourth Avenue, Suite 2000
21
                                                      Seattle, WA 98101-2570
                                                      Telephone: 206-624-1800
22
                                                      Facsimile: 206-624-3585
                                                      Attorneys for Plaintiff Country Mutual
23

     PLAINTIFF 'S ANSWER AND AFFIRMATIVE DEFENSES TO                               SOHA & L ANG, P.S.
                                                                                      ATTORNEYS AT LAW
     EVERGREEN LANDING, LLC'S COUNTERCLAIMS – 5                                1325 FOURTH AVENUE, STE 2000
     USDC WD WA/TACOMA CAUSE NO. 3:20-cv-05337 RJB-TLF                          SEATTLE, WASHINGTON 98101
                                                                             (206) 624-1800/FAX (206) 624-3585
     1218.00009 mg0640080c
